Citation Nr: 0012368	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-10 317A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
June 15, 1998, Board of Veterans' Appeals (Board) decision, 
which found that the veteran had not submitted new and 
material evidence the to reopen a claim of entitlement to 
service connection for a kidney disorder.


REPRESENTATION

Appellant Represented by: American Red Cross


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The appellant had active service from January to April 1956.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in a June 15, 
1998, Board decision.

The RO denied service connection for glaucoma in a December 
1998 rating action.  It is unclear from several letters 
subsequently received, whether the veteran is disagreeing 
with that decision.  It is requested that the RO contact the 
veteran to clarify this matter and thereafter take the 
appropriate action 

FINDINGS OF FACT

1.  The June 15, 1998 Board decision found that the appellant 
has not submitted new and material evidence to reopen his 
claim for entitlement to service connection for a kidney 
disorder.

2.  The June 18, 1998 decision by the Board was supported by 
the evidence on file at that time and prevailing legal 
authority.


CONCLUSION OF LAW

The June 15, 1998 Board decision found that the appellant had 
not submitted new and material evidence to reopen his claim 
for service connection for a kidney disorder is not clearly 
and and unmistakably erroroneous.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the June 15, 1998, Board decision 
which concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
kidney disorder.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the appellant has not demonstrated that the 
Board's June 1998 decision contains CUE.  He has reiterated 
his contention that his kidney condition was first manifested 
during service by bed-wetting and an inability to hold water 
and that his claim should have been reopened and granted.  
Such an allegation does not constitute a valid claim of CUE.  
As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The evidence before the Board at the time of the June 1998 
decision included the service medical, private treatment 
records dated in 1976 and 1977, medical records from The 
Baptist Eye Institute, covering the time period from 1995 to 
1997; medical records from Tennessee Valley Medical 
Associates, Inc., dated from April to July 1995; medical 
records from Blount Memorial Hospital, dated March 1996; 
medical records from L. Nichols Cook, M.D., dated from August 
1995 to June 1996; and a physical and vocational assessment 
report from The Rehabilitation & Wellness Corporation, dated 
December 1992.  

The appellant's January 1956 induction examination was 
negative for findings of a kidney condition.  The Report of 
Medical History shows that the veteran's father had a history 
of kidney and heart trouble.  The March 1956 discharge 
examination clinically evaluated the genitourinary system as 
normal.  A urinalysis was negative. The veteran was given a 
general discharge for reasons of unsuitability with reference 
to para 10275 MCM & BUMed Inst. 1910.1.  Medical records from 
Marvin D. Peterson, M.D. show treatment for acute suppurative 
appendicitis in December 1976 and January 1977..  

The RO denied the claim for service connection for a kidney 
condition in December 1987 on the grounds that the evidence 
of record did not show a current kidney disorder.  The 
remaining medical records do not show that the veteran 
currently had a kidney disorder.  Private treatment records 
show that the veteran is receiving treatment for glaucoma.  
These records contain no reference to a kidney disorder

In the June 1998 Board decision, the Board concluded that 
since the December 1987 RO decision, the no new and material 
evidence had been submitted to repoen the veteran's claim.  
This conclusion was based in part on the fact the newly 
submitted medical evidence did not show a current kidney 
disability.   

Accordingly, the failure to conclude that the veteran has a 
current kidney disorder is not an "undebatable" error.   
The decision was consistent with and supported by the law 
then applicable for determining whether the veteran had met 
his burden to reopen the claim for service connection for.  
38 U.S.C.A. §§ 5108, 7104 (West 1991).  Therefore, the Board 
finds that the denial of service connection, on the basis 
that new and material evidence had not been presented, was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.

The veteran has also reiterated his contentions that he was 
the person, who had a history of kidney trouble and was given 
a general discharge in April 1956, and that it was not his 
father and that the Board was wrong to find otherwise.  The 
report of medical history clearly indicates that it was his 
father who was listed as having a history of kidney and hear 
trouble. 

He has also indicated that he was discharged from active duty 
for bed-wetting or kidney problems under para 10275 MCM & 
BUMed Inst. 1910.1.  However, these facts still do not 
establish the presence of a current kidney disorder.  
Additionally, the record shows no kidney abnormality at the 
time of the separation examination.

Finally, the Board notes that the veteran argues that there 
was CUE in the June 1998 Board decision in that the Board 
applied a legal standard for "new and material" evidence 
which exceeded that required by the controlling regulation, 
38 C.F.R. § 3.356.  The standard applied by the Board in its 
June 1998 decision was that dictated by the United States 
Court of Veterans Appeals, now known as the United States 
Court of Appeals for Veterans Claims, (hereinafter Court) in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
standard required that there must be a reasonable possibility 
that the new evidence would change the outcome of the prior 
final decision in order to be considered "material" evidence.

Subsequent to the June 15, 1998, Board decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the Court's interpretation of the term 
"new and material" overstepped the actual definition set 
forth in the regulation.  Hodge v. West, 155 F.3d 1356, 1361, 
1364 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits and stated that the whether new evidence is material 
must be evaluated "under the proper, regulatory standard."  
Hodge, 155 F.3d at 1362, 1364.  

By its regulatory definition, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).  Thus, the 
allegation of the veteran's representative also is not a 
basis for a finding of CUE.

After careful review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the June 15, 
1998, decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the June 15, 1998, Board decision 
on the grounds of CUE is denied.




		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals


 



